United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-1413
                                    ___________

Larry Crumpton,                            *
                                           *
              Appellee,                    *
                                           *
     v.                                    *
                                           *
Trooper Tracy Morris, in his               *   Appeal from the United States
individual capacity;                       *   District Court for the
                                           *   Eastern District of Arkansas.
              Appellant,                   *
                                           *              [Unpublished]
Officer Ronnie Pryor, in his               *
individual capacity,                       *
                                           *
              Defendant.                   *

                                    ___________

                     Submitted:       April 3, 1997

                           Filed:         April 25, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.
      Larry Crumpton brought a 42 U.S.C. § 1983 action claiming, inter
alia, that Arkansas State Trooper Tracy Morris and four police officers
used excessive force against him. Morris moved separately for summary
judgment, asserting the defense of qualified immunity. Given the parties'
very different accounts of the events, the district court1 held there were
genuine issues of material fact that precluded summary judgment on the
excessive-force claim. Morris appeals that ruling.

      An order denying a motion for summary judgment based on qualified
immunity may constitute an appealable order depending on the issue
appealed. See Johnson v. Jones, 115 S. Ct. 2151, 2154-55 (1995). If the
issue is whether the law was clearly established, or whether "all of the
conduct which the District Court deemed sufficiently supported for purposes
of summary judgment met the Harlow2 standard of ‘objective legal
reasonableness,’” then it is appealable. See Behrens v. Pelletier, 116 S.
Ct. 834, 842 (1996) (footnote added).      Where the issue is whether the
pretrial record creates a genuine issue of material fact as to the
occurrence of particular conduct, the order is not immediately appealable.
See id.; Eagle v. Morgan, 88 F.3d 620, 624 (8th Cir. 1996).

      We conclude this appeal falls within the latter category.
Accordingly, we dismiss for lack of jurisdiction. We deny as moot the
motion to strike Crumpton's brief.

      A true copy.

            Attest:

                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
      2
       Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

                                       -2-